UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 21, 2010 CENTERLINE HOLDING COMPANY (Exact name of registrant as specified in its charter) DELAWARE 1-13237 13- 3916825 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 625 Madison Avenue, New York, NY (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 212-317-5700 Not Applicable (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 21, 2010, the Compensation Committee of the Board of Trustees of Centerline Holding Company (the “Registrant”) approved a cash bonus plan (“2010 Incentive Plan”).The 2010 Incentive Plan establishes separate cash bonus pools for the Registrant’s executive management team and the Registrant’s other employees.Under the 2010 Incentive Plan, the Compensation Committee (or the President in the case of non-executive employees) and the Registrant's external manager, Island Centerline Manager LLC, will award cash bonuses from the pools in their discretion.The 2010 Incentive Plan sets targets for the size of the pools and provides that the pools may be increased or decreased in the discretion of the Compensation Committee and Island Centerline Manager LLC if net corporate cash flow targets are exceeded or not achieved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Centerline Holding Company (Registrant) May 26, 2010 By: /s/ Robert L. Levy Name: Robert L. Levy Title: Chief Financial Officer, Chief Operating Officer and President
